DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hui Zhang on 1/4/2020.

The application has been amended as follows: 

1. (Currently amended) A head-mounted display apparatus, comprising: 
a wearing device having a head-wearing portion and a hat brim portion having an inner space;
a frame body fixedly disposed on a bottom portion of the hat brim portion;
a display-source arrangement portion connected with the hat brim portion; 

a separation plate obliquely disposed on the frame body so as to form an upper receiving portion and a lower receiving portion in the frame body, wherein 
			the separation plate has an upper protruding portion and a lower protruding portion, 
			the upper protruding portion is connected to the frame body and located in the inner space of the hat brim portion, 
			the lower protruding portion is connected to the frame body and located under the frame body, 
			the upper receiving portion is formed inside the upper protruding portion and located between the hat brim portion and the separation plate, and 
			the lower receiving portion is formed inside the upper protruding portion, and capable of receiving the optical assembly; and
a transparent plate or opening in the separation plate, for connecting the upper receiving portion and the lower receiving portion.


2. (Currently amended) The head-mounted display apparatus of claim 1, further comprising:
a display screen fixedly disposed in the display-source arrangement portion, optically coupled to the optical assembly for transmitting lights of the display screen to the optical assembly through the transparent [[area]] plate or opening.




Allowable Subject Matter
Claims 1, 2, 5 and 8 (renumbered claims 1-4) are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references, singularly or in combination, teach or fairly suggest a head-mounted display apparatus; comprising a wearing device; a frame body; a display-source arrangement; an optical assembly having a loading frame being provided with a pivotal member, and being pivotally connected to the frame body through the pivot member; a separation plate obliquely disposed on the frame body so as to form an upper receiving portion and a lower receiving portion in the frame body, wherein the separation plate has an upper protruding portion and a lower protruding portion, the upper protruding portion is connected to the frame body and located in the inner space of the hate brim portion, the lower protruding portion is connected to the frame body and located under the frame body, the upper receiving portion is formed inside the upper protruding portion and located between the hat brim portion and the separation plate, and the lower receiving portion is formed inside the upper protruding portion, and capable of receiving the optical assembly; and a transparent plate or opening in the separation plate, for connecting the upper receiving portion and the lower receiving portion as recited in claim 1.

.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625